Title: From George Washington to John Jay, 29 January 1779
From: Washington, George
To: Jay, John


Sir
Philadelphia 29th January 1779

I do myself the honor to inclose you the Extract of a letter which I recd a few days ago from His Excellency Governor Clinton, and which I am to request you to lay before Congress agreeable to his desire. I have only to add that the settlement and payment of such Accounts as are referred to in the letter, is highly beneficial to our public Credit, and satisfactory to those individuals, who have been obliged to part with their property at a time when the situation of Affairs has rendered it impossible to pass regular Vouchers—If Congress would be pleased to authorise the present Quarter Master and Commissary General to discharge such of those accounts as are certified by Govr Clinton, it would be the most ready and effectual manner of doing justice to the public and individuals. I have the Honor to be with the highest Respect Sir Your most obt Servt
Go: Washington
